DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-6 directed to Non-elected Species, non-elected without traverse in a response dated 7/8/2020.  The examiner acknowledges the applicant’s written intent to reserve the right to pursue those non-elected species in future prosecutions if desired.  Accordingly, claims 3-6 are hereby been cancelled.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 1 (and hence claim 2): “feeder rods or feeder wires that extend through respective through-holes formed in a circumferential wall of the base-supporting member and extending in a vertical direction and that are electrically connected to the electrode; wherein a diameter of the hollow portion is larger than a diameter of the respective through-holes.” (claim 1, last 6 lines).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
In the last office action, the claims were rejected based upon Kawasaki as a 102 rejection.  The applicant amended the independent claim (the only one that was elected to be clear), such that the claims now further emphasized that the substrate supporting device (forming electronic wafers must be “baked” in an oven like device, and the wafers must be held carefully, by substrate supporting devices.  These support devices can break and crack after multiple uses, so this invention is aimed towards making them last through more cycles, along with improving the control over the cooling process/baking process for the delicate wafers) has a cylindrical base supporting member that is hollow, and that there are through holes in the wall of the cylindrical base, and last (and most importantly from a thermal perspective) the diameter of the hollow portion is larger than the diameter of the through holes.  This arrangement can best be seen in figure 1 of the applicant’s invention.  The applicant then argued that Kawasaki simply does not have those features and that the claims are now novel, and an allowance should follow.  The value of this arrangement is that the electrodes are protected inside the wall, but the large hollow portion provides space for smooth thermal conduction: this arrangement means that the substrate supporting device will be less likely to crack over multiple cycles, which is a valuable achievement.  After a consultation with a primary examiner who is an expert in searches in class 219, a wider search and specific references were considered.  However, after the wider search, this allowance followed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some new art was cited, but none of the art, taken singly or in combination, forms a proper rejection of single remaining independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.P.B/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
02/25/2021